DETAILED ACTION
Application 16/165818, “ELECTRODE PLATE, ELECTROCHEMICAL DEVICE AND SAFETY COATING”, was US filed on 10/19/18 and claims priority from a foreign application filed on 11/8/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/11/21.

Terminal Disclaimer
The terminal disclaimer filed on 12/16/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 16/165822 or US application 16/138451 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on 9/18/20 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Miyazaki fails to teach the inorganic material included at a weight percentage lying within the range of 15 to 45 wt%.  In response, while Miyazaki does not expressly teach the inorganic material weight percent lying within the claimed range, Miyazaki does teach the inorganic material may be included in the broader range of 10 to 75 mass % at paragraph [0106].  The claimed narrower range i) lies within the claimed range, and ii) has not been 

Miyazaki does not teach the inorganic particles having a conductivity lying within the range of 10-3 to 102 S/m, but instead teaches that the inorganic material has an “insulating property” with an electric conductivity “of 10-4 S/m or less” at paragraph [0099-0100], thereby teaching away from the claimed invention.  In response, Miyazaki paragraph [0099-0100] in full states, “As the insulating inorganic agent 73, particles of an inorganic material that has a higher insulating property than the conductive additive 72 and is not decomposed when the inside of the cell is heated due to an internal short-circuit, for example, at a temperature ranging from room temperature to 150 [Symbol font/0xB0]C may be used.  As the insulating property, the insulating inorganic agent preferably has electric conductivity of 10-4 S/m or less and preferably 10-6 S/m or less”.  
The full recitation characterizes the “10-4 S/m or less” and “10-6 S/m or less” ranges as ranges which are only “preferably” utilized, meaning that the skilled artisan is not required to follow the teachings of preferable conductivity -4 S/m.
Miyazaki paragraph [0099-0100] more generally that the material for the inorganic material should be understood to have an “insulating property”, so that the insulating material can effectively inhibit short-circuit as the insulating particles prevent effective electrical contact between the current collector and the active material layer (paragraph [0032]).  Therefore, a skilled artisan at the time of invention would have understood that inorganic material other than those named in Miyazaki could be utilized if the material would effectively inhibit short-circuit contact between the current collector and active material.  
A skilled artisan at the time of invention would have further understood that the active materials disclosed by Liao (e.g. LiCoO2 at Japanese paragraph [0019]) are materials having low electronic conductivity which would provide an insulating property, inhibiting electron transfer between a current collector and another layer.  As evidence supporting the Examiner’s assertion, in the battery art Yan (US 2018/0026258) teaches that “conventional cathode active materials, such as LIBs, LiCoO2, LiMn2O4 and LiFePO4, have poor electrical conductivity” (paragraph [0003]) and require a conductive agent in order to facilitate electrical connection therebetween (Figure 4 copied below; paragraph [0059]).  Therefore, although these materials are characterized by Liao as “active materials”, they were also understood in the art at the time of invention to be inorganic materials which would have an insulating property.

    PNG
    media_image1.png
    319
    403
    media_image1.png
    Greyscale

Accordingly, a skilled artisan at the time of invention would have understood that substituting materials such as LiCoO2 and LiMn2O4 (as disclosed by Liao) for the inorganic materials disclosed by Miyazaki would retain Miyazaki’s intended function of inhibiting electrical connection between the current collector 9 and the active material layer 8.  

 Liao suggests that the coating/safety layer should include at least 49.9 wt % of positive active material; therefore, use of the Liao positive active material in the invention of Miyazaki would yield inorganic material concentrations lying outside the claimed range of 15 to 45 wt%.  In response, Liao is not relied on for teaching the coating/safety layer as a whole, but is instead merely relied on to teach that the inorganic material of Miyazaki could be substituted for an inorganic material which is also a positive electrode active material for the benefit of improving capacity as taught by Liao.  The particular concentrations of materials taught by Liao are not relied on in the art rejection.

A skilled artisan at the time of invention would not have been motivated to combine Miyazaki and Liao at least because the inorganic filler of Miyazaki must be an insulating inorganic material.  Applicant further argues that in view of Miyazaki paragraphs [0073 and 0107], “Miyazaki teaches away from incorporation of those materials that can be used as an “active site” in the conductive network since such materials will negatively affect the insulating property of the undercoat” (remarks at page 10, second to last paragraph).  In response, no evidence of record seems to suggest that the use of materials such as LiCoO2 as the inorganic material will prevent the Miyazaki safety layer 7b from functioning properly.  To the contrary, Yan Figure 4 seems to suggest that LiCoO2, specifically, would not create a suitable electrical pathway between two adjacent layers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Miyazaki (US 2013/0089781) and Liao (CN 101471435; citations taken from machine translation).  Supporting evidence is provided by Jung (US 2001/0031399).
Regarding claim 1-3, 5, 13, 15 and 18, Miyazaki teaches an electrode plate (Figure 2) comprising a current collector (item 9), an electrode active material layer (item 8) and a safety coating (item 7b) disposed between the current collector and the electrode active material layer (see Figure 2), the safety coating comprising a polymer matrix (item 71; “organic binder” @ [0057]), a conductive material (item 72; “carbon black”, paragraph [0096]) and an inorganic filler (item 73; “zirconia… alumina”, paragraph [0102, 0105]) in which the polymer matrix is a fluorinated polyolefin and/or chlorinated polyolefin polymer matrix (“PVDF”, paragraph [0084, 0086]).  As to claim 13, Miyazaki further teaches wherein the electrode plate is a positive electrode plate (Figure 1; paragraph [0060]).  
 Miyazaki further teaches wherein based on the total weight of the safety coating, the weight percentage of the polymer matrix is from 35 wt % to 75 wt % (“50 to 75 mass %”, paragraph [0091]); and the weight percentage of the conductive material is from 5 wt % to 25 wt % (“10 to 30 mass %”, paragraph [0097]; e.g. 20 mass % at paragraph [0184]). 

As to the inorganic filler, claim 1 requires that the weight percentage of the inorganic filler is from 15 wt % to 45 wt %, which is not expressly taught by Miyazaki.
However, as described in MPEP 2144.04 IIA, it has been held that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
In this case, Miyazaki does teach the weight percentage of the inorganic filler as preferably “10 to 75 mass %” at paragraph [0106].  Thus, the requirement that the inorganic filler is from 15 to 45 wt% is obvious in view of Miyazaki because the claimed range lies within the prior art range, and no criticality is shown to be associated with the claimed range in the context of the claimed invention.  
Moreover, Miyazaki further teaches that the inorganic filler may be added “in a mass substantially twice as much as that of the conductive additive 72 from the viewpoint of ensuring the insulating property” at paragraph [0107] and gives an exemplary embodiment wherein the conductive additive is added at 20 wt % at paragraph [0184].  Therefore, it would have been obvious to try adding inorganic filler at a concentration of 40 wt%, which is double the exemplified concentration of 20 wt%, and lies within the claimed range.

Claims 1 and 18 further requires that the inorganic filler has a conductivity lying within the range of 10-3 to 102 S/m, while claims 5 and 15 further requires that the inorganic filler is selected from materials such as the positive electrode active material lithium cobalt oxide.  Miyazaki teaches an electrode plate comprising a safety coating layer, but does not appear to teach these features.   

Liao further teaches that replacing other constituents of the safety coating layer with positive electrode active material adds capacity to the battery (Japanese paragraph [0024]; translation page 4 third paragraph)
Liao further teaches a positive electrode comprising a safety coating (“coating layer”, abstract), wherein the coating layer comprises an inorganic filler which is a positive electrode active material (abstract; see also Japanese paragraph [0019] - page 3 paragraph 7 of machine translation- for general teaching of active materials) such as lithium cobalt oxide or lithium iron phosphate as specific embodiments of the active material (Japanese paragraph [0019]; page 3 of machine translation).  Liao further teaches that a battery formed using positive electrode active material within the safety layer may have improved safety performance, while at the same time maintaining desirable capacity (abstract).
It would have been obvious to a person having ordinary skill in the art at the time of invention to replace some or all of the inorganic filler of Miyazaki with positive electrode active material, such as lithium cobalt oxide, for the benefit of improving the capacity of the battery as taught by Liao.  

The cited art is silent as to the active materials suggested by Liao having a conductivity lying within the claimed range of 10-3 to 102 S/m.  
However, the conductivity of a compound is an intrinsic materials property which is present whether recognized by the prior art or not.  Although the cited art is silent as to the conductivity of these active materials, these material appear to possess the required conductivity property at least because they are recited in applicant’s dependent claim 15, suggesting them to be embodiments of the inorganic materials which are suitable as the inorganic material of claim 1 having conductivity lying within the range of 10-3 to 102 S/m.  
Moreover, as to lithium cobalt oxide specifically, the record shows LiCoO2 to possess a conductivity lying within the claimed range (for evidence see Jung -US 2001/0031399- at paragraph [0008]; see also applicant’s specification at Table 2-1).

Regarding claim 7, Miyazaki remains as applied to claim 1.  Miyazaki teaches a plurality of options for the inorganic filler material at paragraphs [0101-0105].  The options include generally hard ceramics (e.g. silicon carbide) which would be expected to have microhardness values exceeding 150 MPa.

Regarding claim 9, Miyazaki remains as applied to claim 1.  Miyazaki further teaches wherein the inorganic filler has an average particle diameter D of 100 nm to 10 microns (paragraph [0110]).

Regarding claim 10, Miyazaki remains as applied to claim 1.  Miyazaki further teaches wherein the safety coating has a thickness H of 1 to 20 microns (paragraphs [0030, 0071]).

Regarding claim 11, Miyazaki remains as applied to claim 1.  Miyazaki further teaches wherein the weight percentage of the polymer matrix is from 50 wt % to 75 wt % (“50 to 75 mass %”, paragraph [0091]).  
Claim 11 further requires that the weight percentage of the conductive material is from 5 wt % to 15 wt %; and the weight percentage of the inorganic filler is from 15 wt % to 45 wt %, ranges not expressly taught by Miyazaki.
As to the inorganic filler, Miyazaki teaches the weight percentage of the inorganic filler as preferably 10 to 75 mass % at paragraph [0106] and as to the conductive material, Miyazaki teaches 10 to 30 mass %” at paragraph [0097]. These range disclosed by Miyazaki are somewhat broader than the claimed ranges; however, the range of the prior art substantially overlaps the claimed ranges.  As described in MPEP 2144.05, a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness”.  Accordingly, claim 1 is obvious in view of Miyazaki, absent a persuasive showing of criticality associated with the claimed range.  
It is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).

Regarding claim 12, Miyazaki remains as applied to claim 1.  Miyazaki further teaches wherein the safety coating consists essentially of the polymer matrix, the electrically conductive material, and the inorganic filler (see Figure 2).

Regarding claim 17, Miyazaki remains as applied to claim 1.  Miyazaki further teaches the electrode plate as described in claim 1 utilized as a subcomponent of a secondary battery (Figure 1, paragraph [0057]).


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Miyazaki (US 2013/0089781), Liao (CN 101471435; citations taken from machine translation) and Takahashi (US 2013/0017439).
As to claim 8, the cited art remains as applied to claim 1.  Liao is silent as to the specific surface area of the recommended LiCoO2. However, the normal specific surface area of LiCoO2 lies well within the claimed range (for evidence, see Takahashi at paragraph [0068]); therefore, the LiCoO2 suggested by Liao appears to inherently possess a specific surface area lying within the claimed range.  
Moreover, Takahashi teaches that LiCoO2 having specific surface area value lying within the claimed range provides a desirable cycling characteristic (paragraph [0069]); therefore, it would have been obvious to use a LiCoO2 having specific surface area lying within the claimed range for the benefit of ensuring desirable cycling characteristic as taught by Takahashi.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Miyazaki (US 2013/0089781), Liao (CN 101471435; citations taken from machine translation) and Liu (US 2017/0214043).
As to claim 16, the cited art remains as applied to claim 1.  Liao teaches the use of LiFePO4 as an exemplary active material of the safety coating layer (Japanese paragraph [0019]; page 3 of machine translation), but is silent as to the LiFePO4 including a conductive carbon coating.
In the battery art, Liu teaches that LiFePO4 was conventionally known at the time of invention to have inferior electrochemical properties which may be improved adding conductive carbon by mixing or coating on the active material (paragraph [0008, 0012]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide as the LiFePO4 of Liao contained in the safety coating layer, a carbon coated LiFePO4 for the benefit of ensuring that that the active material contained in the safety coating layer possesses desirable electrochemical properties as taught by Liu.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723